Order unanimously affirmed without costs. Memorandum: In this custody proceeding, Family Court properly weighed and considered the appropriate factors affecting the best interests of the children, including the quality of the respective home environments of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 171-174). The court was “in the best position to evaluate the character and credibility of the witnesses” (Matter of Paul C. v Tracy C., 209 AD2d 955, 956). Its determination has a sound and substantial basis in the record and should not be disturbed (see, Matter of Gloria S. v Richard B., 80 AD2d 72, 76). (Appeal *738from Order of Oneida County Family Court, Flemma, J.H.O.— Custody.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.